Citation Nr: 1440491	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-45 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include chloracne, as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in February 2014.

The issue of entitlement to service connection for lymphomas has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although this case has been previously remanded, the Board finds additional development is required prior to appellate review.  The available evidence includes VA treatment reports dated in April 2010 and April 2014 noting that the Veteran had chronic skin disorders that were possibly caused or aggravated by Agent Orange exposure.  The April 2010 report noted it was likely that comedonal lesions were related to Agent Orange exposure.  An August 2013 report also provided diagnoses of probable actinic keratosis, seborrheic keratosis to the back, and apparent lipomas.  

A March 2014 VA examination found the Veteran did not have chloracne.  The examiner, however, did not address whether the Veteran presently, or at any time during the course of the appeal, had a chronic skin disorder, other than chloracne, that was incurred or aggravated by his herbicide exposure during service in the Republic of Vietnam.  The Veteran had combat service in Vietnam and his exposure to herbicides is conceded.  He has described having skin disorders, including blackheads to the face, skin cancer, lesions to the back and chest, and lumps of fatty tissue on his back, as a result of herbicide exposure.  The RO has interpreted the Veteran's report of fatty tissue lumps on the back as a claim for soft-tissue sarcomas and part of the skin disorder issue on appeal.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Even though a disease is not included on the list of presumptive diseases associated with herbicide exposure in the Republic of Vietnam, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any recent relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Afford the Veteran a VA skin disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) he has, presently or at any time during the course of this appeal, a chronic skin disorder as a result of active service, to include as secondary to herbicide exposure.  The examiner must address all manifest skin disorders, to include any evidence of comedonal lesions, blackheads to the face, skin cancer, actinic keratosis, seborrheic keratosis, lesions to the back and chest, fatty tissue lumps on his back, lipomas, or soft-tissue sarcoma.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

